IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00339-CR

NELLY TUCKER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 413th District Court
                             Johnson County, Texas
                             Trial Court No. F49134


                          MEMORANDUM OPINION


      In four issues, appellant, Nelly Tucker, challenges her conviction for injury to a

child—bodily injury.    See TEX. PENAL CODE ANN. § 22.04(a)(3) (West Supp. 2015).

Specifically, appellant contends that: (1) the trial court erred in admitting photographs

depicting injuries sustained by the child complainant; (2) the trial court improperly

excluded testimony from her expert witness; (3) the trial court abused its discretion by
imposing 180 days of confinement in a county jail as a condition of her community

supervision; and (4) her trial counsel was ineffective.1 We affirm.

                                           I.      BACKGROUND

        In this case, appellant was charged by indictment with two counts of causing

bodily injury to a child under fourteen years of age. See id. The first count pertained to

an incident on or about October 29, 2014, whereby appellant allegedly struck the child

victim, her step-son, with an electrical cord. The second count referenced an incident

transpiring on or about August 5, 2014, whereby appellant allegedly struck the child

victim with a cell phone.

        At the conclusion of the evidence, the jury acquitted appellant on Count One, but

found her guilty on Count Two. The jury subsequently sentenced appellant to ten years’

incarceration in the Institutional Division of the Texas Department of Criminal Justice

with a recommendation for probation. The jury also assessed a non-probated $10,000

fine. The trial court accepted the jury’s verdict and probated appellant’s sentence in

Count Two for ten years. However, as a condition of appellant’s probation, the trial court

ordered that appellant serve 180 days in a county jail. The trial court certified appellant’s

right of appeal, and this appeal followed.




        1Though required by Texas Rule of Appellate Procedure 38.1(h), appellant’s brief does not contain
a summary of her arguments. See TEX. R. APP. P. 38.1(h). However, in the interest of justice and to expedite
the disposition of this appeal, we use Texas Rule of Appellate Procedure 2 to suspend the requirement of
Rule 38.1(h). See id. at R. 2.
Tucker v. State                                                                                      Page 2
                  II.   PHOTOGRAPHS OF INJURIES TO THE CHILD COMPLAINANT

        In her first issue, appellant contends that the trial court erred in admitting

photographs depicting injuries to the child victim because the probative value of the

evidence was substantially outweighed by the danger of unfair prejudice.              More

specifically, appellant argues that because the pictures were taken prior to the date of the

offense charged in Count Two, it is likely that the jury was confused as to which count to

apply this evidence in determining her guilt.

        Appellant’s complaint in her first issue is premised on Texas Rule of Evidence 403,

which provides that the “court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, or needlessly presenting

cumulative evidence.” TEX. R. EVID. 403. However, appellant’s appellate counsel admits

and the record reflects that appellant did not make a Rule 403 objection in the trial court.

Instead, at a hearing on her pre-trial motion to suppress, appellant complained that the

State had not authenticated the pictures.

        To preserve error for appellate review, a complaining party must make a timely

and specific objection. See TEX. R. APP. P. 33.1(a)(1); Wilson v. State, 71 S.W.3d 346, 349

(Tex. Crim. App. 2002). Texas courts have held that points of error on appeal must

correspond or comport with objections and arguments made at trial. Dixon v. State, 2
S.W.3d 263, 273 (Tex. Crim. App. 1998); see Wright v. State, 154 S.W.3d 235, 241 (Tex.


Tucker v. State                                                                       Page 3
App.—Texarkana 2005, pet. ref’d). “Where a trial objection does not comport with the

issue raised on appeal, the appellant has preserved nothing for review.” Wright, 154
S.W.3d at 241; see Resendiz v. State, 112 S.W.3d 541, 547 (Tex. Crim. App. 2003) (holding

that an issue was not preserved for appellate review because appellant’s trial objection

did not comport with the issue he raised on appeal); Ibarra v. State, 11 S.W.3d 189, 197

(Tex. Crim. App. 1999) (same).

        Here, appellant’s Rule 403 complaint on appeal does not comport with her

authentication objection made in the trial court.        Accordingly, we cannot say that

appellant has preserved this issue for appellate review. See TEX. R. APP. P. 33.1(a)(1); see

also Resendiz, 112 S.W.3d at 547; Ibarra, 11 S.W.3d at 197; Dixon, 2 S.W.3d at 273; Wright,
154 S.W.3d at 241.

        Furthermore, we also note that any error in admitting the complained-of

photographs was cured by other unobjected-to testimony presented by the State. See Lane

v. State, 151 S.W.3d 188, 193 (Tex. Crim. App. 2004) (“An error [if any] in the admission

of evidence is cured when the same evidence comes in elsewhere without objection.”

(quoting Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998))); see also Valle v. State,

109 S.W.3d 500, 509 (Tex. Crim. App. 2003) (“In addition, a party must object each time

the inadmissible evidence is offered or obtain a running objection.”). In particular, Caley

Croy, an investigator with the Texas Department of Family and Protective Services,

testified that she investigated the claims against appellant and that the child victim told


Tucker v. State                                                                         Page 4
her that appellant “hit him with hangers, cord, specifically electrical cords, belts, her

hand, and that he—or that she would kick him on his body.” The child victim also told

Croy that appellant “threw a cell phone at his head causing his head to be cut open and

bleed.” And as explained by the child victim’s father, R.T., the pictures depicted injuries

sustained by the child victim on the back, arms, and face as a result of appellant’s

displeasure with the child victim’s completion of household chores. Therefore, based on

the foregoing, we overrule appellant’s first issue.

                             III.   APPELLANT’S EXPERT WITNESS

        In her second issue, appellant asserts that the trial court erred in excluding

testimony from her expert witness, Licensed Professional Counselor Norma

Bartholomew, during the guilt-innocence phase of trial. We disagree.

A.      Standard of Review

        We review a trial court’s decision to admit or exclude expert testimony for an

abuse of discretion. Sexton v. State, 93 S.W.3d 96, 99 (Tex. Crim. App. 2002). We will

uphold a trial court’s ruling on the admissibility of an expert witness’s testimony as long

as it falls “within the zone of reasonable disagreement.” Id. And we will uphold a trial

court’s evidentiary ruling if it is correct on any theory of law applicable to that ruling. De

La Paz v. State, 279 S.W.3d 336, 344 (Tex. Crim. App. 2009).




Tucker v. State                                                                         Page 5
B.      Discussion

        At trial, Bartholomew testified that she had fifteen counseling sessions with

appellant after CPS got involved in this matter. Later, defense counsel asked whether

Bartholomew had come to a “conclusion” regarding appellant. At this time, the State

objected that such testimony was irrelevant.           Defense counsel countered that

Bartholomew was qualified to give an opinion as to the ultimate issue in this case—

whether appellant committed the charged offenses—and whether appellant had the

propensity to commit the charged offenses. Thereafter, the trial court conducted a

hearing outside the presence of the jury. During this hearing, defense counsel asked

Bartholomew whether appellant “had the propensity to do that which was alleged,” to

which Bartholomew responded,

        What I would say is that when any client enters into counseling, we set
        some goals that are based on concerns raised by the department. In the case
        of [appellant], the two goals that were raised was to address child safety
        concerns so that she’s aware of the issues and the concerns that the
        department had stated, as well as based on the information in the referral I
        got addressing the issue of anger or impulse control.

        With regard to the first goal, Bartholomew opined that appellant had successfully

addressed child-safety awareness based on five criteria developed by Dr. Stephen

Bavolek—criteria that were not further explained. As to the second goal, Bartholomew

testified that she believed that appellant internalized her response to anger, which caused

anxiety and depression. On cross-examination, Bartholomew acknowledged that she did

not ever personally observe appellant discipline her children.               Additionally,
Tucker v. State                                                                        Page 6
Bartholomew admitted that she has no personal knowledge of appellant’s behavior prior

to the charged offenses and that her opinion was based solely on the fifteen counseling

sessions she had with appellant after the incidents. At the conclusion of the hearing, the

State objected to the proffered testimony on the basis of lack of knowledge of the charged

offenses; that the testimony was not probative of elemental facts; and that it violated

Texas Rule of Evidence 608. The trial court sustained the State’s objections and excluded

the proffered evidence.

        Texas Rule of Evidence 404(a)(2) provides that, in a criminal case, “a defendant

may offer evidence of the defendant’s pertinent trait . . . .” TEX. R. EVID. 404(a)(2). In

doing so, “a witness may testify to the defendant’s character or character trait only if,

before the day of the offense, the witness was familiar with the defendant’s reputation or the

facts or information that form the basis of the witness’s opinion.” Id. at R. 405(a)(2)

(emphasis added). Here, appellant sought to use Bartholomew’s testimony to show that

she did not have the propensity to commit the charged offenses. However, Bartholomew

acknowledged that she did not ever personally observe appellant discipline her children.

And more importantly, Bartholomew admitted that she had no personal knowledge of

appellant’s behavior prior to the charged offenses. As such, Bartholomew’s testimony

about appellant’s character trait or propensity to commit the charged offenses violated

Texas Rule of Evidence 405(a)(2). See id.




Tucker v. State                                                                         Page 7
          Furthermore, the record reflects that defense counsel sought to use

Bartholomew’s testimony to opine about appellant’s culpable mental state at the time of

the charged offenses. Texas courts have long held that testimony from a witness other

than the defendant concerning her mental state at the time of the offense is inadmissible

at the guilt-innocence phase of trial. See Osby v. State, 939 S.W.2d 787, 791 (Tex. App.—

Fort Worth 1997, pet. ref’d) (citing Arnold v. State, 853 S.W.2d 543, 547 (Tex. Crim. App.

1993); Jackson v. State, 548 S.W.2d 685, 692-93 (Tex. Crim. App. 1977); Winegarner v. State,

505 S.W.2d 303, 305 (Tex. Crim. App. 1974), overruled on other grounds by White v. State, 576
S.W.2d 843 (Tex. Crim. App. 1979); Whitmire v. State, 789 S.W.2d 366, 372 (Tex. App.—

Beaumont 1990, pet. ref’d)); see also Gillam v. State, No. 05-11-01334-CR, 2013 Tex. App.

LEXIS 4752, at *29 (Tex. App.—Dallas Apr. 16, 2013, pet. ref’d) (not designated for

publication). Therefore, because defense counsel sought to take Bartholomew’s post-

offense observations of appellant and apply them retroactively to determine appellant’s

mental state at the time of the charged offense, the trial court properly excluded this

portion of Bartholomew’s testimony. See Arnold, 853 S.W.2d at 547; Jackson, 548 S.W.2d

at 692-93; Winegarner, 505 S.W.2d at 303; Osby, 939 S.W.2d at 791; Whitmire, 789 S.W.2d at

372; see also Gillam, 2013 Tex. App. LEXIS 4752, at *29. Accordingly, because we must

uphold the trial court’s ruling on an evidentiary matter if it is supported by the record

and is correct under any theory of law applicable to the case, we cannot say that the trial

court abused its discretion in excluding the complained-of portion of Bartholomew’s


Tucker v. State                                                                        Page 8
testimony. See De La Paz, 279 S.W.3d at 344; see also Sexton, 93 S.W.3d at 99. We overrule

appellant’s second issue.

                                  IV.     “SHOCK” PROBATION

        In her third issue, appellant argues that the trial court erred in imposing what she

refers to as “shock” probation in Count Two. Appellant appears to suggest that the trial

court disregarded the jury’s recommendation of probation and impermissibly imposed

180 days’ confinement in county jail as a condition of “shock probation.”

        As noted earlier, the trial court placed appellant on probation for ten years. And

as a condition of appellant’s probation, the trial court ordered appellant to serve 180 days

in the county jail. Nevertheless, at the time the sentence and the terms of her probation

were announced, appellant did not object. She did, however, contend in a motion for

new trial that requiring her to serve 180 days “as a condition of community

supervision . . . is disproportionate and therefore amounts to cruel and unusual

punishment under the facts of this case.” See, e.g., Bitterman v. State, 180 S.W.3d 139, 142-

43 (Tex. Crim. App. 2005) (concluding that appellant properly preserved a sentencing

complaint regarding a plea breach in a motion for new trial).

        We note that, ordinarily, to preserve an issue for appellate review, an appellant

must have first raised the issue in the trial court. TEX. R. APP. P. 33.1(a); see Gillenwaters v.

State, 205 S.W.3d 534, 537 (Tex. Crim. App. 2006) (discussing Rule 33.1). A sentencing

issue may be preserved by objecting at the punishment hearing, or when the sentence is


Tucker v. State                                                                           Page 9
pronounced.       See, e.g., Idowu v. State, 73 S.W.3d 918, 923 (Tex. Crim. App. 2002)

(concluding that appellant failed to preserve error as to a restitution amount by failing to

object at the punishment hearing); Russell v. State, 341 S.W.3d 526, 527-28 (Tex. App.—

Fort Worth 2011, no pet.) (holding that appellant failed to preserve Eighth Amendment

complaint when he did not object at sentencing). Moreover, as we discussed earlier,

points of error on appeal must correspond or comport with objections and arguments

made at trial. See Dixon, 2 S.W.3d at 273; see also Wright, 154 S.W.3d at 241. And when a

trial objection does not comport with an issue raised on appeal, the appellant has

preserved nothing for appellate review. See Wright, 154 S.W.3d at 241; see also Resendiz,
112 S.W.3d at 547; Ibarra, 11 S.W.3d at 197.

         Appellant’s complaints on appeal about what she refers to as “shock” probation

do not comport with the argument made in her motion for new trial. Further, the record

reveals that the argument made by appellant on appeal was never presented to the trial

court. As such, we cannot say that appellant has preserved this issue for review. See

Resendiz, 112 S.W.3d at 547; Ibarra, 11 S.W.3d at 197; Idowu, 73 S.W.3d at 923; see also

Russell, 341 S.W.3d at 527-28; Wright, 154 S.W.3d at 241. We overrule appellant’s third

issue.

                          V.     INEFFECTIVE ASSISTANCE OF COUNSEL

         In her fourth issue, appellant contends that she did not receive effective assistance

of counsel because her trial counsel failed to object to the earlier complained-of


Tucker v. State                                                                        Page 10
photographs under Texas Rules of Evidence 402 and 403, did not object to the testimony

of the child victim’s father, R.T., and because trial counsel failed to call Bartholomew as

a witness during the punishment phase of trial.

A.      Applicable Law

        To prevail on a claim of ineffective assistance of counsel, an appellant must satisfy

a two-prong test. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L.

Ed. 2d 674 (1984); Thompson v. State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999). First,

appellant must show that counsel was so deficient as to deprive appellant of his Sixth

Amendment right to counsel. Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. Second,

appellant must show that the deficient representation was prejudicial and resulted in an

unfair trial. Id. To satisfy the first prong, appellant must show that her counsel’s

representation was objectively unreasonable. Id.; Lopez v. State, 343 S.W.3d 137, 142 (Tex.

Crim. App. 2011). To satisfy the second prong, appellant must show that there is “a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Thompson, 9 S.W.3d at 812. A reasonable

probability exists if it is enough to undermine the adversarial process and, thus, the

outcome of the trial. See Strickland, 466 U.S. at 694, 104 S. Ct. at 2068; Mallett v. State, 65
S.W.3d 59, 62-63 (Tex. Crim. App. 2001). The appellate court looks to the totality of the

representation and the particular circumstances of each case in evaluating the

effectiveness of counsel. Thompson, 9 S.W.3d at 813. Our review is highly deferential and


Tucker v. State                                                                         Page 11
presumes that counsel’s actions fell within a wide range of reasonable professional

assistance. Mallett, 65 S.W.3d at 63; Thompson, 9 S.W.3d at 813.

        The right to “reasonably effective assistance of counsel” does not guarantee

errorless counsel or counsel whose competency is judged by perfect hindsight. Saylor v.

State, 660 S.W.2d 822, 824 (Tex. Crim. App. 1983). “Isolated instances in the record

reflecting errors of commission or omission do not cause counsel to become ineffective,

nor can ineffective assistance of counsel be established by isolating or separating out one

portion of the trial counsel’s performance for examination.” Ex parte Welborn, 785 S.W.2d
391, 393 (Tex. Crim. App. 1990).        Appellant bears the burden of proving by a

preponderance of the evidence that counsel was ineffective, and an allegation of

ineffectiveness must be firmly founded in the record. Thompson, 9 S.W.3d at 813.

        Trial court counsel should ordinarily be afforded an opportunity to explain his

actions before being denounced as ineffective. Rylander v. State, 101 S.W.3d 107, 111 (Tex.

Crim. App. 2003). Specifically, when the record is silent regarding the reasons for

counsel’s conduct, a finding that counsel was ineffective would require impermissible

speculation by the appellate court. Gamble v. State, 916 S.W.2d 92, 93 (Tex. App.—

Houston [1st Dist.] 1996, no pet.). Therefore, absent specific explanations for counsel’s

decisions, a record on direct appeal will rarely contain sufficient information to evaluate

an ineffective assistance claim. See Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App.

2002). To warrant reversal without affording counsel an opportunity to explain his


Tucker v. State                                                                     Page 12
actions, “the challenged conduct must be ‘so outrageous that no competent attorney

would have engaged in it.’” Roberts v. State, 220 S.W.3d 521, 533 (Tex. Crim. App. 2007)

(quoting Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005)).

B.      Discussion

        At the outset, we note that the record is silent as to trial counsel’s strategy. See

Rylander, 101 S.W.3d at 111; Bone, 77 S.W.3d at 833; see also Goodspeed, 187 S.W.3d at 392

(“Direct appeal is usually an inadequate vehicle for raising such a claim because the

record is generally undeveloped. This is true with regard to the question of deficient

performance—in which counsel’s conduct is reviewed with great deference, without the

distorting effects of hindsight—where counsel’s reasons for failing to do something do

not appear in the record.” (footnotes omitted)). However, assuming without deciding

that appellant satisfied the first prong of Strickland, we cannot say that she satisfied the

second prong. See Strickland, 466 U.S. at 687, 104 S. Ct. at 2064; see also Thompson, 9 S.W.3d

at 812. This is true for a number of reasons.

        First, we look to the totality of the representation, which shows that counsel made

numerous objections to the evidence and was able to obtain an acquittal on Count One of

the indictment. See Thompson, 9 S.W.3d at 813. Additionally, the charged offenses

constituted third-degree felonies, which subjected appellant to a prison term of two to

ten years. See TEX. PENAL CODE ANN. § 22.04(f); see also id. § 12.34 (West 2011). Yet,

appellant received probation and a 180-day sentence as a condition of her probation.


Tucker v. State                                                                        Page 13
        Furthermore, the evidence of guilt is overwhelming. Indeed, the record contains

testimony from the child victim regarding the injury sustained in this incident.

Specifically, the child victim testified that appellant hit him repeatedly with a cellphone,

which caused him to bleed profusely.2 This testimony was corroborated by several other

witnesses, including appellant herself. In particular, Richard Wood, formerly with the

Arlington Police Department, recounted that appellant told him:

        that she—the words she used was “tapped him on the head with a cell
        phone which caused a cut to his head.” Stated that cell phone had a jagged
        edge on it and that she was upset with him because he wouldn’t comply
        with her calls for him to come to her. And then she told me that she had
        whipped him with a belt leaving marks on him and acknowledged that it
        was because she was upset with her husband.

The child’s father noted that appellant’s actions caused the child victim to have a deep

gash to his head that bled enough to soak two bath towels.

        Based on our review of the record, we cannot say that there is a reasonable

probability that, but for counsel’s purported unprofessional errors, the result of the




        2   In his testimony, the child victim described the incident as follows:

        Um, well, I was cleaning the kitchen and she [appellant] called me, yelled at me and called
        me over. And so, of course, I was really scared. And—and then she started hitting me
        with the phone and getting really mad at me because I was going slow to fix it. And then
        my head cracked open and I had like almost two towels soaked with blood all over them
        and I was laying on the floor bleeding. She called my dad—my dad, and he came over to
        the house from work.

                   ....

        She said something about I’m not responsible and that I can’t do anything correctly and
        that everything I do is stupid and I’m just a loser, basically.
Tucker v. State                                                                                       Page 14
proceeding would have been different. See Strickland, 466 U.S. at 687, 104 S. Ct. at 2064;

see also Thompson, 9 S.W.3d at 812. In other words, we reject appellant’s assertions that

the purported errors were significant enough to undermine the adversarial process and,

thus, the outcome of the trial. See Strickland, 466 U.S. at 694, 104 S. Ct. at 2068; see also

Mallett, 65 S.W.3d at 62-63. Therefore, because we conclude that appellant has not

established both prongs of Strickland by a preponderance of the evidence, we overrule

her fourth issue.

                                     VI.    CONCLUSION

        Having overruled all of appellant’s issues on appeal, we affirm the judgment of

the trial court.




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed June 2, 2016
Do not publish
[CR25]




Tucker v. State                                                                       Page 15